PER CURIAM.
The petition for writ of habeas corpus is granted in part. Petitioner was convicted of, among other things, resisting arrest without violence, a misdemeanor (Count V). The sentencing document imposes habitual offender status for four counts, including Count V. This appears to be a scrivener’s error. Accordingly, the habitual offender status for the misdemeanor offense charged in Count V shall be deleted. In all other respects, the petition is denied.
MINER, ALLEN and MICKLE, JJ., concur.